Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 11/6/2020. 
The following is the status of claims: 
Claims 1, 2, 11, 15, 17, 19 and 20 have been amended;
Claim 4 has been cancelled.
Thus, claims 1-3 and 5-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 11/6/2020, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-3 and 5-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 11, and 17, the claimed features in
independent claim 1 (and substantially similar independent claim 11 and claim 17):


“a memory in communication with the one or more processors, the memory comprising
executable instructions that, when executed by, the one or more processors, cause the device
to perform functions of:

examining a history of a user's usage of an application;

examining a history of usage of the application by one or more other users;

providing the history of the user's usage of the application and the history of usage of the
application by the one or more other users as inputs to one or more machine-learning (ML) models;

receiving as an output from of the one or more ML models one or more first suggested features offered by the application, the one or more suggested features offered by the application being identified by the one or more ML models based on the history of the user's usage and the history of the usage of the application by the one or more other users;

generating a first list of the one or more first suggested features; and

providing the first list of the one or more first suggested features for being displayed as part of a personalized user interface,

wherein the one or more other users include at least one user whose history of usage of the
application includes at least one of one or more recently used activities of the user”;

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
The closest prior art:

Lahiani, US Pub. No.: 2014/0324856, which teaches an improved method that enables the discovery of relevant applications, where the relevance is personalized to the user and user interests where new, relevant, and interesting applications are personalized to the user based on friends and/or people with whom the user shares common interests (e.g., social networks), based on queries for a popular application within a geographical area, and/or collaborative filtering and users who employ the disclosed architecture can maintain anonymity to prevent the exposure of personal identifying details;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 11/19/2018, with particular attention to paragraphs 0072-0073; and the examiner also found figures 5 and 6 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        1/15/2021